Title: To Thomas Jefferson from Joseph Jones, 30 June 1780
From: Jones, Joseph
To: Jefferson, Thomas



Dear Sr.
Phila: 30th: June 1780

The Troops left by Sr. Henry Clinton in South Carolina amounting to about 3500 Men besides 1500 sent to Georgia cannot be sufficient unless increased by the accession of Tories, to overawe that State, especially when the Inhabitants shall find themselves supported by the Regulars and Militia going to their assistance. The 5000 Militia recommended by Congress to be raised by Virga. to join the Southern Army including the 2500 then or about to be raised and the additional Body to be kept in readiness, if your intelligence corresponds with the above state of the Enemies Strength cannot now be necessary the requisition being made upon a supposition a much greater Force would have continued in South Carolina. The alteration of circumstances will justify an alteration of measures and by lessening the Draughts of Militia increase the number of Recruits for the Regular Army upon [which] and not upon Militia is our great dependence. Besides the caling forth,if it can be safely avoided, such large Bodies of Militia lessens the productions of the Earth and generally produces great distress to a number of Families. Sr. Henry Clintons proclamation exempting the Inhabitants of S. Carolina not taken in the Town from their paroles, evinces his design and expectation of gaining the people to his side, and that they will take up arms in support of the British Government. It is not improbable his threats and promises may in their present unsupported situation induce many to do so, unless the approach of the american Troops shall afford them hopes of Protection, in which case I am inclined to think he will be disappointed as the people cannot but feel resentment at the sudden transition from assumed lenity to a demand of bearing Arms in manifestation of their loyalty, or being exposed to confiscation of property and punishment for supposed Crimes. We hear our assembly are about to reconsider their late determination respecting the scheme of Finance recommended by Congress, and that it was expected the Measure would yet be adopted. I am happy to hear it, being confident the rejection of the proposition and the emission of more paper money could not fail of producing the worst of consequences. Let us not depart from the determination not to increase the quantity. That resolution has already appreciated the money and a steady adherence to the measure will at length effectually do it. The present is the season for accomplishing the great work of Confederation. If we suffer it to pass away I fear it will never return. The example of New York is worthy of imitation. Could Virginia but think herself as she certainly is already full large for vigorous Government she too would moderate her desires, and cede to the united States upon certain conditions, her Territory beyond the Ohio. The Act of New York the Instructions of Maryland to their Delegates and the Declaration of that State upon the subject And the late remonstrance of Virga. are now before a Committee, and I expect they will report, that it be recommended to the States having extensive western unappropriated Claims to follow the example of New York and by Law authorise their Delegates to make the cession. I some time past sent Mr. Mason a Copy of the New York Act. Gloomy as the prospect of our affairs has been and in fact still is when compared with the Objects we have in view through the course of this Campaign I yet feel myself revived by the accounts lately received from our State that the people are at length awakened from their slumber and appear to act with becoming Spirit and ardor at this important conjuncture, especially as the States in general, for the present moment, seem to be roused andimpressed with the necessity of great and immediate exertions and if the Spirit is kept up for a while we may reasonably hope for the happiest Consequences. I have been much and still am depressed to think that America should do so little for herself while France is preparing to do so much. That we should, contending for every thing dear and valuable to her, look on with folded arms and suffer other Powers almost unassisted by us, to work out our salvation and Independence. The Idea is humiliating. The Fact must be dishonorable and our Posterity will blush to read It in future story. Letters from Martinique so late as the 3d and 4th. of this month inform us of the arrival of a Spanish Frigate announcing that 12 Spanish Ships of the line, 4–50 Gunship[s] and six Frigates with about 10,000 Troops were about 200 leagues to windward when the Frigate left them, coming forward to join the French fleet and forces. The Ct. Guichen was going out with 16 sail of the line to meet them. Upon the junction of these Fleets, the superiority of the Combined Force will be decided and we may expect soon to hear of some important stroke made in that Quarter. It was conjectured their first attempt would be St. Lucie if the approach of the hurricane months did not discourage the enterprise [then] Jamaica and from thence come round and by uniting the whole Forces sweep the Coast of North America. The representa[tion] is grand and opens so pleasing a prospect to us, I will not lessen your pleasure by a doubt of it being verified. These letters further inform us that the Armament carrying on at Brest and which they expected was for the Wt. Indies is for North America and that it was expected to sail about the 15th. April. It is said to consist of ten ships of the line and a large Body of Troops—no doubt they will make it as large as they well can as it is evident the war will be principally here and in the Wt. Indies. Between the 12th and 15th. of last month Rodney and Guichen have had three engagements. The last a severe action in which the Count kept the Sea. For further particulars I refer you to the inclosed paper as well as for the account so far as we are yet informed of the action at springfield in the Jerseys between our Troops and Militia under Genl. Green and the British and Hessians under Kniphausen. The Jersey Militia acquired immortal Fame as indeed they do upon almost every occasion where they are engaged with the Enemy. With great respect I have the honor to be [Sir Your] most obedt. Servt.,

Jos: Jones


Congress have formed the Scale of Depreciation to apply to Loan office Certificates.



from the 1st. Sept. 1777
to 1st. March 1778
at
 1.¾


Thence to Sept. 1st. 78
78

 4.


Thence to March 1st. [79]
79

10


Thence to Sept. 1st.
79

18


Thence to Mar: 18th.
80

40


The intermediate time of the respective periods to be calculated in Geometrical proportion. The Resolves will be immediately published. This will reduce the principal of Loans from 46.559.235 to 11.053.573.

